EXHIBIT 21 INDEPENDENT BANK CORPORATION Subsidiaries of the Registrant State of Incorporation IBC Capital Finance II Ionia, Michigan Delaware IBC Capital Finance III Ionia, Michigan Delaware IBC Capital Finance IV Ionia, Michigan Delaware Midwest Guaranty Trust I Ionia, Michigan Delaware Independent Bank Ionia, Michigan Michigan IBC Financial Services, Inc., Grand Rapids, Michigan (a subsidiary of Independent Bank) Michigan Independent Title Services, Inc., Grand Rapids, Michigan (a subsidiary of Independent Bank) Michigan Mepco Finance Corporation ("Mepco"), Chicago, Illinois (a subsidiary of Independent Bank) Michigan Mepco Acceptance Corp., Chicago, Illinois (a subsidiary of Mepco) California Jarco Investments, LLC, Ionia, Michigan (a subsidiary of Independent Bank) Michigan Eaton Investments, LLC, Ionia, Michigan (a subsidiary of Independent Bank) Michigan IBC Property Management, LLC, Ionia, Michigan (a subsidiary of Independent Bank) Michigan Land Holdings, LLC, Ionia, Michigan (a subsidiary of Independent Bank) Michigan Cal Land Investments, LLC, Ionia, MI (a subsidiary of Independent Bank) Michigan Shelby REO Holdings, LLC, Ionia, Michigan (a subsidiary of Independent Bank) Michigan Independent Life Insurance Trust, Ionia, Michigan (a subsidiary of Independent Bank) Michigan
